OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d).  All of the CERTIFIED copies of the priority documents have been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).

Information Disclosure Statement
Note the attached PTO-1449 forms submitted with the Information Disclosure Statements.   


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
The specification should have the following headings inserted therein at the appropriate locations in accordance with 37 CFR 1.77:
Arrangement of the Specification
	The following order or arrangement is preferred in framing the specification and, except for the title of the invention, each of the lettered items should be preceded by the headings indicated below.
	(a)	Title of the Invention.
	(b)	Cross-References to Related Applications (if any).
	(c)	Statement as to rights to inventions made under Federally-sponsored research and development (if any).
	(d)	Background of the invention.
		1.	Field of the Invention.
		2.	Description of the Related Art including information disclosed under 37 C.F.R. §§ 1.97-1.99.
	(e)	Summary of the Invention.
	(f)	Brief Description of the Drawing.
	(g)	Description of the Preferred Embodiment(s).
	(h)	Claim(s).
	(I)	Abstract of the Disclosure.
	

	Appropriate correction is required.



The Abstract of the Disclosure is objected to because:
	a.	Line 1:  the recitation of "The present invention relates to” is an improper implied phrase.
	b.	it lacks substance as it is not an adequate and clear statement of the contents of the disclosure.  A reading of the abstract does not provide the character of the subject matter covered by the disclosure.  The abstract should be more comprehensive of the disclosed subject matter by mentioning the shape of the blade elements (see claim 5 for example).
	Correction is required.  See MPEP § 608.01(b).
The title of the invention is approved

Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The inquiry during examination is patentability of the invention as the inventor or a joint inventor regards such invention.  If the claims do not particularly point out and distinctly claim that which the inventor or a joint inventor regards as his or her invention, the appropriate action by the examiner is to reject the claims under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In re Zletz,
Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

Claim 4:  the variable “D” is not defined.

Claim 6:  the claim term “modified” is of indeterminate scope - modified in what manner(s)?

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz
The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000). "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. Inc. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987). 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness."  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  See MPEP 2112.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102  that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Porter (US 3938783).  
Claims 1, 6, 7, 13, 14, and 15:  Porter discloses a worm shaft (Figure 3) or a section thereof for a mixing and kneading machine 20 comprising a shaft rod 90 with a circular cross section (see figures 7 to 11), on the circumferential surface of which a plurality of spaced-apart blade elements which extend outwards from the circumferential surface of the shaft rod 90 (column 7, lines 16 to 19: "...rows 140 -147, 149, 151 and 153 of pins [...] rows 148, 150 and 152 of pins...") are arranged, wherein the blade elements are arranged on the circumferential surface of the shaft rod 90, and at least in one arbitrarily selected section or region extending in the axial direction of the worm shaft, in three rows extending in the axial direction of the screw shaft (figures 3 and 5), wherein this section or region extending in the axial direction of the screw shaft does not comprise any further blade elements except those arranged in the three rows; wherein at least one of the blade elements of at least one other of the both rows is different from one of the blade elements of one of the other rows by being shorter and/or narrower as seen in Figures 3-11; an outer housing 24, 25 for the worm shaft; the housing having pin shaped kneading elements 160-172 arranged in receptacles in the housing (Figures 3 and 8-10); the pin shaped kneading elements 160-172 arranged in multiple rows extending in the axial direction over at least one section of the inner circumferential	 surface of the housing 24, 25 (Figure 3); and the machine 20 compromising the housing 24, 25 (Figures 1 and 3); the blade elements being parallelogram shaped - Figure 5; the blade elements of one or two rows have the same shape and differ from blade elements of a third row - Figure 5.
In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928).  The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification.  The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art.  In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979).  Accordingly, the recited parameters of the claimed blade elements are considered to be disclosed by Porter in the disclosure and drawing Figures thereof.  
Namely, parameters such as (a) blade elements being shorter and/or narrower than other blade element; (b) the angular distance between midpoints - claim 2; (c) the amount of blade elements that are identical to one another - claim 3; (d) the length of the section of the worm shaft referenced to “D”; (e) the angle of extension in claim 5; (f) the percent difference in shape of blade elements - claim 8; and (g) the specified angular distance(s) between midpoints of certain blade elements - claims 9-12.

103 rejection of claims 1-15:  Assuming, arguendo, that Porter does not reasonably disclose said parameters, with respect to the limitations of these parameters which is present in the claims at issue, the examiner has found that the specification contained no disclosure of any unexpected results arising therefrom, and that as such these parameters are wholly arbitrary and therefore obvious especially in view of the extremely broad ranges claimed for certain parameters.  Such unsupported limitations In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990) and MPEP 2144.05(III).
With respect to the claimed limitations related to these parameters, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the apparatus defined by the disclosure of Porter with the configurations and/or dimensions recited in the claims which are considered at most optimum choices, lacking any disclosed criticality.
	Applicant has the burden of proving such criticality.  In re Swenson et al., 56 USPQ 372; In re Scherl, 70 USPQ 204.  However, even though applicant's modification may result in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  In re Sola, 25 USPQ 433; In re Normannet et al., 66 USPQ 308; In re Irmscher, 66 USPQ 314.  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Swain et al., 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 38 USPQ 213; Allen et al. v. Coe, 57 USPQ 136;  MPEP 2144.05(II)(A).
Especially in view of the extensive ranges related to these parameters described in the instant specification as noted at the end of this paragraph, no probative evidence is of record to demonstrate that the broadly recited dimensions and/or other variables of the invention are significant or are anything more than one of numerous dimensions a Graham v. John Deere Co., 148 USPQ 459.  Thus one skilled in the art would find the optimization of the claimed parameters well within the realm of obviousness.
Accordingly, the examiner argues that these parameters are rather arbitrary and thus obvious over the prior art per MPEP 2144.05(II)(III).

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hensen et al. (US 3751015).  
Hensen et al. discloses a worm shaft 3 or a section thereof for a mixing and kneading machine comprising a shaft rod 3’ with a circular cross section (Figure 3), on the circumferential surface of which a plurality of spaced-apart blade elements 5, 6, 6a which extend outwards from the circumferential surface of the shaft rod 3’ are arranged, wherein the blade elements are arranged on the circumferential surface of the shaft rod 3’, and at least in one arbitrarily selected section or region extending in the axial direction of the worm shaft, in three rows extending in the axial direction of the screw shaft (figures 1-3), wherein this section or region extending in the axial direction of the screw shaft does not comprise any further blade elements except those arranged in the three rows; wherein at least one of the blade elements of at least one other of the both rows is different from one of the blade elements of one of the other rows by being shorter and/or narrower as seen in Figures 1-3 or the blade elements being distributed irregularly over the outer circumferential surface of the shaft rod 3’ as seen in Figures  1-3.
In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928).  The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification.  The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art.  In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979).  Accordingly, the recited parameters of the claimed blade elements are considered to be disclosed by Hensen et al. in the disclosure and drawing Figures thereof.  
Namely, parameters such as (a) blade elements being shorter and/or narrower than other blade element and/or irregularly distributed; (b) the angular distance between midpoints - claim 2; (c) the amount of blade elements that are identical to one another - claim 3; (d) the length of the section of the worm shaft referenced to “D”; (e) the angle of extension in claim 5; (f) the percent difference in shape of blade elements - claim 8; and (g) the specified angular distance(s) between midpoints of certain blade elements - claims 9-12.

103 rejection of claims 1-13:  Assuming, arguendo, that Hensen et al. does not reasonably disclose said parameters, with respect to the limitations of these parameters which is present in the claims at issue, the examiner has found that the specification contained no disclosure of any unexpected results arising therefrom, and that as such these parameters are wholly arbitrary and therefore obvious especially in view of the In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990) and MPEP 2144.05(III).
With respect to the claimed limitations related to these parameters, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the apparatus defined by the disclosure of Hensen et al.  with the configurations and/or dimensions recited in the claims which are considered at most optimum choices, lacking any disclosed criticality.
	Applicant has the burden of proving such criticality.  In re Swenson et al., 56 USPQ 372; In re Scherl, 70 USPQ 204.  However, even though applicant's modification may result in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  In re Sola, 25 USPQ 433; In re Normannet et al., 66 USPQ 308; In re Irmscher, 66 USPQ 314.  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Swain et al., 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 38 USPQ 213; Allen et al. v. Coe, 57 USPQ 136;  MPEP 2144.05(II)(A).
Especially in view of the extensive ranges related to these parameters described in the instant specification as noted at the end of this paragraph, no probative evidence is of record to demonstrate that the broadly recited dimensions and/or other variables of Graham v. John Deere Co., 148 USPQ 459.  Thus one skilled in the art would find the optimization of the claimed parameters well within the realm of obviousness.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Womer (US 6547431 B1). 
Womer discloses a worm shaft 3 or a section thereof for a mixing and kneading machine 100 comprising a shaft rod 10 with a circular cross section, on the circumferential surface of which a plurality of spaced-apart blade elements (20, 22), (322a, 322b, 322c, 322d, 322e, 322f, 322g, 323h, 322i), or (420a, 420b, 420c, 420d, 422b, 422c, 422d) which extend outwards from the circumferential surface of the shaft rod 10 are arranged, wherein the blade elements are arranged on the circumferential surface of the shaft rod 10, and at least in one arbitrarily selected section or region (e.g., within 18) extending in the axial direction of the worm shaft, in three rows extending in the axial direction of the screw shaft, wherein this section or region extending in the axial direction of the screw shaft does not comprise any further blade elements except those arranged in the three rows; wherein at least one of the blade elements of at least one other of the both rows is different from one of the blade elements of one of the other rows by being shorter and/or narrower as seen in Figures 3, 8, and 9 or the blade elements being distributed irregularly over the outer circumferential surface of the shaft rod 10 as seen in Figures 3, 8, and 9.
In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928).  The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification.  The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art.  In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979).  Accordingly, the recited parameters of the claimed blade elements are considered to be disclosed by Hensen et al. in the disclosure and drawing Figures thereof.  
Namely, parameters such as (a) blade elements being shorter and/or narrower than other blade element and/or irregularly distributed; (b) the angular distance between midpoints - claim 2; (c) the amount of blade elements that are identical to one another - claim 3; (d) the length of the section of the worm shaft referenced to “D”; (e) the angle of extension in claim 5; (f) the percent difference in shape of blade elements - claim 8; and (g) the specified angular distance(s) between midpoints of certain blade elements - claims 9-12.

103 rejection of claims 1-13:  Assuming, arguendo, that Womer does not reasonably disclose said parameters, with respect to the limitations of these parameters which is present in the claims at issue, the examiner has found that the specification contained no disclosure of any unexpected results arising therefrom, and that as such these parameters are wholly arbitrary and therefore obvious especially in view of the In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990) and MPEP 2144.05(III).
With respect to the claimed limitations related to these parameters, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the apparatus defined by the disclosure of Womer with the configurations and/or dimensions recited in the claims which are considered at most optimum choices, lacking any disclosed criticality.
	Applicant has the burden of proving such criticality.  In re Swenson et al., 56 USPQ 372; In re Scherl, 70 USPQ 204.  However, even though applicant's modification may result in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  In re Sola, 25 USPQ 433; In re Normannet et al., 66 USPQ 308; In re Irmscher, 66 USPQ 314.  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Swain et al., 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 38 USPQ 213; Allen et al. v. Coe, 57 USPQ 136;  MPEP 2144.05(II)(A).
Especially in view of the extensive ranges related to these parameters described in the instant specification as noted at the end of this paragraph, no probative evidence is of record to demonstrate that the broadly recited dimensions and/or other variables of Graham v. John Deere Co., 148 USPQ 459.  Thus one skilled in the art would find the optimization of the claimed parameters well within the realm of obviousness.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over EP 1829660 A2.  
EP 1829660 A2 discloses a worm shaft 6 or a section thereof for a mixing and kneading machine 1 comprising a shaft rod 6 with a circular cross section (Fig. 5), on the circumferential surface of which a plurality of spaced-apart blade elements 16-16c which extend outwards from the circumferential surface of the shaft rod are arranged, wherein the blade elements are arranged on the circumferential surface of the shaft rod, and at least in one arbitrarily selected section or region (e.g., within 6c) extending in the axial direction of the worm shaft, in three rows extending in the axial direction of the screw shaft, wherein this section or region extending in the axial direction of the screw shaft does not comprise any further blade elements except those arranged in the three rows; wherein at least one of the blade elements of at least one other of the both rows is different from one of the blade elements of one of the other rows by being shorter and/or narrower as seen in Figure 3-9.
In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928).  The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification.  The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art.  In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979).  Accordingly, the recited parameters of the claimed blade elements are considered to be disclosed by EP 1829660 A2 in the disclosure and drawing Figures thereof.  
Namely, parameters such as (a) blade elements being shorter and/or narrower than other blade element and/or irregularly distributed; (b) the angular distance between midpoints - claim 2; (c) the amount of blade elements that are identical to one another - claim 3; (d) the length of the section of the worm shaft referenced to “D”; (e) the angle of extension in claim 5; (f) the percent difference in shape of blade elements - claim 8; and (g) the specified angular distance(s) between midpoints of certain blade elements - claims 9-12.

103 rejection of claims 1-13:  Assuming, arguendo, that EP 1829660 A2 does not reasonably disclose said parameters, with respect to the limitations of these parameters which is present in the claims at issue, the examiner has found that the specification contained no disclosure of any unexpected results arising therefrom, and that as such these parameters are wholly arbitrary and therefore obvious especially in view of the In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990) and MPEP 2144.05(III).
With respect to the claimed limitations related to these parameters, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the apparatus defined by the disclosure of EP 1829660 A2 with the configurations and/or dimensions recited in the claims which are considered at most optimum choices, lacking any disclosed criticality.
	Applicant has the burden of proving such criticality.  In re Swenson et al., 56 USPQ 372; In re Scherl, 70 USPQ 204.  However, even though applicant's modification may result in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  In re Sola, 25 USPQ 433; In re Normannet et al., 66 USPQ 308; In re Irmscher, 66 USPQ 314.  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Swain et al., 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 38 USPQ 213; Allen et al. v. Coe, 57 USPQ 136;  MPEP 2144.05(II)(A).
Especially in view of the extensive ranges related to these parameters described in the instant specification as noted at the end of this paragraph, no probative evidence is of record to demonstrate that the broadly recited dimensions and/or other variables of Graham v. John Deere Co., 148 USPQ 459.  Thus one skilled in the art would find the optimization of the claimed parameters well within the realm of obviousness.

Allowable Subject Matter
None.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art discloses worm screws with mixing blades of various geometries and worm screw housings with pins, bolts, deflectors, and the like .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Charles Cooley in Art Unit 1774 at telephone number 571-272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION (ARTICLE 5) and MPEP 502.03
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant to
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 authorize the USPTO to communicate with or to withdraw the authorization:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where a written authorization is given by the applicant, communications via Internet email, other than those under 35 U.S.C. 132  or which otherwise require a signature, may be used. In such case, a printed copy of the Internet email communications MUST be given a paper number, entered into the Patent Application Locating and Monitoring System (PALM) and entered in the patent application file (Doc 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

USPTO employees are NOT permitted to initiate communications with applicants via Internet email unless there is a written authorization of record in the patent application by the applicant.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email.
 
To check current estimates on how long it will take for a first office action on a patent application by entering an Art Unit or Class and Subclass associated with a current or potential application see:  https://www.uspto.gov/learning-and-resources/statistics/first-office-action-estimator
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.    







/CHARLES COOLEY/Examiner, Art Unit 1774   
Phone:  571-272-1139                                                                                                                                                                                                     

								





15 September 2021